DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 8, 11, 15, and 18 were modified and claims 3, 10, and 17 were canceled in an amendment filed on September 9, 2022.
Claims 1-2, 4-9, 11-16, and 18-20 are pending and are rejected under 35 U.S.C. § 101 and 35 U.S.C. § 103.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20
Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-2 and 4-7 describe a process/method, claims 8-9 and 11-14 describe a system, and claims 15-16 and 18-20 describe a non-transitory computer-readable storage medium, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-2 and 4-7
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites the limitations “removing a baseline signal from the activity signal to generate a corrected activity signal;” “detecting a plurality of anomalies in the corrected activity signal;” “computing a priority score for each of the plurality of anomalies, wherein each priority score is computed from a combination of two or more changes in the corrected activity signal selected from a change of slope, a level shift, or a duration of a spike;” and “correlating, based on the priority scores, at least a subset of the plurality of anomalies to one or more performance metrics of the multi-tenant environment.”  
As explained in the October 2019 Update to the 2019 PEG, when determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), consideration must be given as to whether a claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  
In claim 1, as currently written, the identified limitations for removing a baseline signal and computing a priority score describe processes that, under their broadest reasonable interpretation, recite the performance of mathematical/statistical calculations.  The removal of a baseline signal describes subtraction of the baseline values from corresponding received activity signal values, resulting in a corrected signal that reflects the differences.  This is simply subtracting one value from another to find the difference.  Computation of priority scores describe the performance of additional mathematical and/or statistical calculations.  
If a claim limitation, under its broadest reasonable interpretation, describes the performance of mathematical calculations (even if a formula is not recited in the claim), then it falls within the “Mathematical Concepts” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  
In addition, as further explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”
In claim 1, as currently written, the identified limitations of “detecting a plurality of anomalies in the corrected activity signal” and “correlating, based on the priority scores, at least a subset of the plurality of anomalies to one or more performance metrics of the multi-tenant environment” describe the observation and evaluation of collected data, which corresponds to analysis of collected information.  As such, the identified limitations describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a computing device).  That is, nothing in the claim elements preclude the steps for the detection and correlation of anomalies in the collected data from practically being performed in the human mind.  This is also supported in the specification (see paragraph [0019]), which states that “[i]n general, multiple organizations within the multi-tenant environment consume different resources from different tiers that impact each other in terms of the total amount of computing resources available.  When an issue arises in one of these tiers, it is difficult to patrol infrastructure points at any given point in time.  Currently, this requires capacity planners and engineers to manually patrol the infrastructure to detect anomalies, as current systems lack the ability to do so (emphasis added).”  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  
Accordingly, claim 1 recites one or more abstract ideas.
Each of the limitations in dependent claims 2 and 4-5 describes processes that, under their broadest reasonable interpretation, contain further details describing mathematical/statistical calculations and/or the performance of evaluations directed to performing the abstract idea(s) identified in claim 1.  
Accordingly, claims 2 and 4-5 each recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 contains the limitation “receiving an activity signal representative of resource utilization within a multi-tenant environment.”  The limitation describes the collection of data in a generic manner and represents insignificant extra-solution activity (see MPEP Section 2106.05(g)).  As such, the limitation does not integrate the identified abstract idea(s) into a practical application.
Claim 1 recites the additional limitation of “transmitting a remediation signal to one or more devices in the multi-tenant environment based on the correlations and the priority scores.”  This limitation describes the initiation of remedial actions in a generic manner and is equivalent to reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement the abstract idea on a computer, which has been found by the courts to not integrate an abstract idea into a practical application.  See MPEP 2106.04(d)(I).
Claims 2 and 4-5 contain limitations which describe mathematical/statistical calculations and/or the performance of evaluations.  These limitations are described at a high level and in a generic manner, and contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claims 6-7 contain limitations which describe transmitting a remediation signal and displaying results of the data analysis, respectively.  These limitations are written at a high level and merely recite transmitting and displaying data without any specification of details as to how that transmission and display is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  
Claim 1 contains the limitation “receiving an activity signal representative of resource utilization within a multi-tenant environment.”  The limitation merely recites collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component does not represent “significantly more” than the identified judicial exception.  
Claim 1 recites the additional limitation of “transmitting a remediation signal to one or more devices in the multi-tenant environment based on the correlations and the priority scores.”  This limitation describes the initiation of remedial actions in a generic manner and is equivalent to reciting the words "apply it" (or an equivalent) with the judicial exception.  As such, the limitation represents insignificant extra-solution activity and does not represent “significantly more” than the identified judicial exception.
The recital of a “multi-tenant environment” in both of the above limitations merely indicates a field of use or technological environment in which to apply the identified judicial exception.  As such, the limitations represent insignificant extra-solution activity (see MPEP Section 2106.05(g)) and do not represent “significantly more” than the identified judicial exception.
Claims 2 and 4-5 contain limitations which describe mathematical/statistical calculations and/or the performance of evaluations.  These limitations are described at a high level and in a generic manner, and contain no additional elements which would represent “significantly more” than the identified judicial exception.
Claims 6-7 contain limitations which describe transmitting a remediation signal and displaying results of the data analysis, respectively.  These limitations are written at a high level and are equivalent to reciting the words "apply it" (or an equivalent) with the judicial exception.  
Regarding the limitations in claim 6 pertaining to triggering a load re-balance as a remedial action, the limitations are written at a high level since no details are provided in the claims regarding how the load re-balancing is performed.  As such, the limitations represent insignificant extra-solution activity and do not represent “significantly more” than the identified judicial exception.
Regarding the limitations pertaining to display (visualization) of analysis results in claim 7, since no details are provided in the claims regarding how the display (visualization) of data is performed (i.e., graphics processing, pixel manipulation, etc.), the additional element of displaying (visualizing) the analysis results amounts to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  The mere use of a graphical user interface to display information does not represent “significantly more” than the judicial exception and cannot provide an inventive concept.  
Therefore, the limitations identified above recite no additional elements that would amount to significantly more than the abstract idea(s) defined in the claim.


Conclusion
In light of the above, the limitations in claims 1-7 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-2 and 4-7 are therefore not patent eligible.

Step 2 Analysis for Claims 8-9 and 11-14
Claims 8-9 and 11-14 recite limitations for a computer program product which are similar to the limitations in claims 1-2 and 4-7, respectively, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claims 8-9 and 11-14 is similar to the analysis for claims 1-2 and 4-7.  As such, the analysis under Step 2A – Prong 1 and Step 2A – Prong 2 for claims 8-9 and 11-14 is similar to that presented above for claims 1-2 and 4-7.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
Claim 8 contains additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 8 recites the additional elements of “a processing device;” and “a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to….”  The processing device and memory device cited in the claim describe generic computer components at a high level and do not represent “significantly more” than the judicial exception.
Accordingly, claims 8-9 and 11-14 are not patent eligible under 35 U.S.C. § 101 for the same reasons as claims 1-2 and 4-7.

Step 2 Analysis for Claims 15-20
Claims 15-16 and 18-20 recite limitations for a computer program product which are similar to the limitations in claims 1-2 and 4-7, respectively, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claims 15-16 and 18-20 is similar to the analysis for claims 1-2 and 4-7.  As such, the analysis under Step 2A – Prong 1 and Step 2A – Prong 2 for claims 15-16 and 18-20 is similar to that presented above for claims 1-2 and 4-7.

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
Claim 15 contains additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 15 recites the additional elements of a “non-transitory computer-readable storage medium having instructions encoded thereon which, when executed by a processing device, cause the processing device to….”  The computer-readable medium and processing device cited in the claim describe generic computer components at a high level and do not represent “significantly more” than the judicial exception.
Accordingly, claims 15-16 and 18-20 are not patent eligible under 35 U.S.C. § 101 for the same reasons as claims 1-2 and 4-7.

Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments (see Remarks, filed on September 9, 2022) with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  
Applicant presents the following arguments:
Argument #1:  Applicant argues that “the claim limitations of receiving and detecting anomalies in an activity signal representative of resource utilization within a multi-tenant environment, correlating the anomalies to one or more performance metrics, and transmitting a remediation signal are clearly directed to the practical application of resource optimization in database systems. Therefore, even assuming, arguendo, that the instant claims recite a judicial exception, the alleged judicial exception is integrated by the instant claims into a practical application.”
Argument #2:  Applicant argues that “at least the limitations of "computing a priority score for each of the plurality of anomalies" where "each priority score is computed from a combination of two or more changes in the corrected activity signal selected from a change of slope, a level shift, or a duration of a spike" recite "unconventional or otherwise more than what is well-understood, routine, conventional activity in the field." Moreover, these limitations relate to more than merely mathematical concepts, as the features of the signal that are analyzed relate to those of an activity signal representative of resource utilization within a multi-tenant environment, and not to data generally.”
Regarding the above arguments, the Examiner respectfully disagrees.  
The Supreme Court has ruled that merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).  Further, the courts have determined that generally linking the use of a judicial exception to a particular technological environment or field of use does not integrate a judicial exception into a practical application.  See MPEP 2106.04(d)(I).  An example of limitations which the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(h)(vi).
In the instant case, the claim limitations, under their broadest reasonable interpretation, describe performing statistical/mathematical calculations and analysis to obtain a “priority score” for detected anomalies in collected data and making an evaluation based on the calculated results.  A “remediation signal” is then transmitted based on the analysis results in some generic manner not specified in the claims.  
The claim limitations which describe the observation and evaluation of collected data, which corresponds to analysis of collected information, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a computing device).  That is, nothing in the claim elements preclude the steps for the detection and correlation of anomalies in the collected data from practically being performed in the human mind.  This is also supported in the specification (see paragraph [0019]), which states that detection of anomalies in a multi-tenant environment is currently performed manually.
As the claims are currently written, there is no indication that the combination of elements (particularly the mathematical/statistical analysis and subsequent transmission of a remediation signal) solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Rather, the claims merely link the calculation of a “priority score” to data acquired from a multi-tenant environment.  The recital of a “multi-tenant environment” in the claims merely indicates a field of use or technological environment in which to apply the identified judicial exception.  
As explained in the above rejection, the removal of a baseline signal describes subtraction of the baseline values from corresponding received activity signal values, resulting in a corrected signal that reflects the differences.  This is simply subtracting one value from another to find the difference.  Computation of priority scores describe the performance of additional mathematical and/or statistical calculations.  The described mathematical functions and evaluations (i.e., subtraction and comparison of data) can be applied to any data regardless of what the data represents and, as such, does not in and of itself integrate a judicial exception into a practical application or represent “significantly more” than the identified judicial exception.  
Merely performing calculations and analysis of collected data represents an abstract idea unless something is done with the calculation/analysis results in order to integrate the abstract idea into a practical application.  In the claims, as currently written, no additional actions are performed in response to the outputted results to address a detected anomaly or to solve a technological problem.  If specific actions were taken in response to the outputted results which change and/or improve how something operates, then the abstract idea may be integrated into a practical application depending on the action performed and how the claim is written. 
Subject Matter Eligibility Examples 37 and 40 in the October 2019 Update to the 2019 Revised Patent Subject Matter Eligibility Guidance are applicable to the claimed invention.
Example 37 shows three claims that receive data and perform evaluations/calculations pertaining to icon usage.  Claim 1 was found to be eligible because it integrated the identified mental process into a practical application by automatically moving the most used icons.  Claim 2 was found to be eligible because it did not describe a mental process.  However, claim 3 (which is analogous to the claims in the instant case) was found to be ineligible because it described a mental process but did not impose any meaningful limits on practicing the abstract idea.
Example 40 shows two claims which are analogous to the claimed invention.  Claim 1 was found to integrate the identified judicial exception into a practical application because the claim as a whole is directed to a particular improvement in collecting network traffic data.  Claim 2 (which is analogous to the claims in the instant case) was found to be ineligible because the collection and comparison of data was described in a generic manner.  In the instant case, while specific aspects of the collected data (i.e., slope, level shift, duration of a spike) are analyzed, no improvement in how the multi-client environment operates as a result of the analysis is evident in the claims as currently written.
As shown in the above rejection and analysis, meaningful claim limitations have been considered as appropriate when analyzing the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  This includes consideration of the claims as a whole.  
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 13-16, and 19-20
Claims 1-2, 6-9, 13-16, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Salunke et al. (U.S. Patent No. 10,635,563) in view of Ben Simhon et al. (U.S. Patent Publication No. 2016/0147583) in further view of Dreesen et al. (European Patent Publication No. EP 3401789).

Claim 1
Regarding claim 1, Salunke discloses: 
A computer-implemented method comprising: 
receiving an activity signal representative of resource utilization within a multi-tenant environment (Salunke: Col. 7, Lines 6-40; Col. 11, Lines 32-37 (monitoring time series data for anomalies); Col. 18, Lines 40-67 (multi-tenant environment)); 
removing a baseline signal from the activity signal to generate a corrected activity signal (Salunke: Col. 11, Line 32 to Col. 12, Line 9 (monitoring time series data for anomalies by comparing incoming time-series data against a trained baseline model); Col. 13, Lines 27-46 (comparison of residuals of time-series signal being evaluated against the residuals of historical time-series data used to train a baseline model)); 
detecting a plurality of anomalies in the corrected activity signal (Salunke: Col. 7, Lines 6-40; Line 32 to Col. 12, Line 9 (monitoring time series data for anomalies by comparing incoming time-series data against a trained baseline model)); and 
transmitting a remediation signal to one or more devices in the multi-tenant environment based on the correlations and the priority scores (Salunke: Col. 7, Line 53 to Col. 8, Line 9 (send alert and perform responsive actions in response to detecting an anomaly)). 

Salunke teaches comparing the incoming time-series data to a trained baseline model.  While Salunke does not explicitly teach “removing a baseline signal” as recited in the claim, it would be obvious to one of ordinary skill in the art that the removal of the baseline signal is merely comparing the incoming values to the baseline values (i.e., subtracting the baseline values from the incoming data values and analyzing the resulting values).

Further regarding claim 1, Salunke does not explicitly disclose, but Ben Simhon teaches:
computing a priority score for each of the plurality of anomalies (Ben Simhon: ¶ [0050]; ¶ [0070]-[0071]); and 
correlating, based on the priority scores, at least a subset of the plurality of anomalies to one or more performance metrics of the multi-tenant environment (Ben Simhon: ¶ [0088]-[0090]). 

	Ben Simhon teaches identifying an anomaly in present values of the first
metric in response to the present values deviating outside the baseline profile (Ben Simhon: ¶ [0021]).  Ben Simhon further teaches assigning scores to detected anomalies (Ben Simhon: ¶ [0050]; ¶ [0070]-[0071]) and sampling anomalies according to their weight, which may be correlated with the intensity of the anomalies (Ben Simhon: ¶ [0088]-[0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assign scores to detected anomalies as taught by Ben Simhon in conjunction with the anomaly detection taught by Salunke.  One of ordinary skill would be motivated to do so in order to improve detection of significant abnormal behaviors across multiple metrics (Ben Simhon: ¶ [0046]).

Further regarding claim 1, Salunke in view of Ben Simhon does not explicitly disclose, but Dreesen teaches:
wherein each priority score is computed from a combination of two or more changes in the corrected activity signal selected from a change of slope, a level shift, or a duration of a spike (Dreesen: ¶ [0052]-[0060]). 

	Dreesen teaches detection of anomalies in a time series by determining change points in the data and whether they represent an outlier (corresponding to spike in the claim), a level shift, or a change in variance or trend (corresponding to slope in the claim) (Dreesen: Figure 4; Abstract; ¶ [0023]).  Dreesen further teaches detecting change points (with multiple change points close to each other being related to a single anomaly) and determining the severity of the outlier, level shift, or change in variance or trend based on their duration and/or magnitude (Dreesen: ¶ [0052]-[0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assign scores to detected anomalies as taught by Salunke in view of Ben Simhon in conjunction with determining the severity of an anomaly as taught by Dreesen.  One of ordinary skill would be motivated to do so in order to improve the real-time detection of anomalies in a single time series where there is no information at hand on the type of anomaly or on the type of data that is analyzed (Dreesen: ¶ [0009]).

Claims 2 and 6-7
Regarding claim 2, Salunke in view of Ben Simhon and Dreesen discloses: 
The method of claim 1, wherein the baseline signal is computed from a predicted amount of resource utilization occurring during a time period associated with the activity signal (Salunke: Col. 7, Lines 6-40 (determination of intervals for detected seasonal patterns which represent distribution of sample values associated with the seasonal patterns); Col. 12, Lines 10-25 (time windows for baseline data points)).

Regarding claim 6, Salunke in view of Ben Simhon and Dreesen discloses:
The method of claim 1, wherein transmitting the remediation signal to the one or more
devices in the multi-tenant environment based on the correlations and the priority scores comprises: responsive to determining that an anomaly of the plurality of anomalies is correlated to a hardware-related load imbalance, transmitting the remediation signal to the one or more devices to trigger a load re-balance (Salunke: Col. 7, Line 66 to Col. 8, Line 9 (example response actions may include updating resource configurations (e.g., shifting requests from a resource experiencing unexpected overload to a more available resource))).

Regarding claim 7, Salunke in view of Ben Simhon and Dreesen discloses:
The method of claim 1, further comprising: transmitting, to a device for visualization, data descriptive of the plurality of anomalies, the priority scores, and the correlations to the one or more performance metrics, wherein the device is to generate for display a visual representation of the plurality of anomalies, the priority scores, and the correlations (Salunke: Col. 15, Line 28 to Col. 16, Line 4 (display information about detected anomalies)).

Claim 8
Regarding claim 8, Salunke discloses: 
A system comprising: 
a processing device (Salunke: Figure 11; Col. 21, Line 65 to Col. 22, Line 16); and 
a memory device coupled to the processing device (Salunke: Figure 11; Col. 21, Line 65 to Col. 22, Line 16), the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
receive an activity signal representative of resource utilization within a multi-tenant
environment (Salunke: Col. 7, Lines 6-40; Col. 11, Lines 32-37 (monitoring time series data for anomalies); Col. 18, Lines 40-67 (multi-tenant environment)); 
remove a baseline signal from the activity signal to generate a corrected activity signal (Salunke: Col. 11, Line 32 to Col. 12, Line 9 (monitoring time series data for anomalies by comparing incoming time-series data against a trained baseline model); Col. 13, Lines 27-46 (comparison of residuals of time-series signal being evaluated against the residuals of historical time-series data used to train a baseline model)); 
detect a plurality of anomalies in the corrected activity signal (Salunke: Col. 7, Lines 6-40; Line 32 to Col. 12, Line 9 (monitoring time series data for anomalies by comparing incoming time-series data against a trained baseline model)); and 
transmit a remediation signal to one or more devices in the multi-tenant environment based on the correlations and the priority scores (Salunke: Col. 7, Line 53 to Col. 8, Line 9 (send alert and perform responsive actions in response to detecting an anomaly)).

Salunke teaches comparing the incoming time-series data to a trained baseline model.  While Salunke does not explicitly teach “removing a baseline signal” as recited in the claim, it would be obvious to one of ordinary skill in the art that the removal of the baseline signal is merely comparing the incoming values to the baseline values (i.e., subtracting the baseline values from the incoming data values and analyzing the resulting values).

Further regarding claim 8, Salunke does not explicitly disclose, but Ben Simhon teaches:
compute a priority score for each of the plurality of anomalies (Ben Simhon: ¶ [0050]; ¶ [0070]-[0071]); and 
correlate, based on the computed priority scores, at least a subset of the plurality of anomalies to one or more performance metrics of the multi-tenant environment (Ben Simhon: ¶ [0088]-[0090]). 

	Ben Simhon teaches identifying an anomaly in present values of the first
metric in response to the present values deviating outside the baseline profile (Ben Simhon: ¶ [0021]).  Ben Simhon further teaches assigning scores to detected anomalies (Ben Simhon: ¶ [0050]; ¶ [0070]-[0071]) and sampling anomalies according to their weight, which may be correlated with the intensity of the anomalies (Ben Simhon: ¶ [0088]-[0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assign scores to detected anomalies as taught by Ben Simhon in conjunction with the anomaly detection taught by Salunke.  One of ordinary skill would be motivated to do so in order to improve detection of significant abnormal behaviors across multiple metrics (Ben Simhon: ¶ [0046]).

Further regarding claim 8, Salunke in view of Ben Simhon does not explicitly disclose, but Dreesen teaches:
wherein each priority score is computed from a combination of two or more changes in the corrected activity signal selected from a change of slope, a level shift, or a duration of a spike (Dreesen: ¶ [0052]-[0060]). 

	Dreesen teaches detection of anomalies in a time series by determining change points in the data and whether they represent an outlier (corresponding to spike in the claim), a level shift, or a change in variance or trend (corresponding to slope in the claim) (Dreesen: Figure 4; Abstract; ¶ [0023]).  Dreesen further teaches detecting change points (with multiple change points close to each other being related to a single anomaly) and determining the severity of the outlier, level shift, or change in variance or trend based on their duration and/or magnitude (Dreesen: ¶ [0052]-[0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assign scores to detected anomalies as taught by Salunke in view of Ben Simhon in conjunction with determining the severity of an anomaly as taught by Dreesen.  One of ordinary skill would be motivated to do so in order to improve the real-time detection of anomalies in a single time series where there is no information at hand on the type of anomaly or on the type of data that is analyzed (Dreesen: ¶ [0009]).

Claims 9 and 13-14
Claims 9 and 13-14 contain limitations for a system which are similar to the limitations recited for the method in claims 2 and 6-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 15-16 and 19-20
Claims 15-16 and 19-20 contain limitations for a non-transitory computer-readable storage medium which are similar to the limitations recited for the method in claims 1-2 and 6-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 4-5, 11-12, and 18
Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Salunke et al. (U.S. Patent No. 10,635,563) in view of Ben Simhon et al. (U.S. Patent Publication No. 2016/0147583) in further view of Dreesen et al. (European Patent Publication No. EP 3401789) and Boyapalle et al. (U.S. Patent Publication No. 2017/0235622).

Claim 4
Regarding claim 4, Salunke in view of Ben Simhon and Dreesen discloses:
The method of claim 1, wherein computing the priority score for each of the plurality of anomalies comprises: 
computing the priority score for each anomaly based on a normalized intensity of the measurable changes in the corrected activity signal for a given anomaly (Ben Simhon: ¶ [0088]-[0090] (ranking anomalies and assigning various weights to the anomalies); ¶ [0095]-[0096] (intensity analysis)). 

	Further regarding claim 4, Salunke in view of Ben Simhon and Dreesen does not explicitly disclose, but Boyapalle teaches:
selecting the subset of the plurality of anomalies for correlating to the one or more
performance metrics, wherein the selected subset corresponds to anomalies having computed priority scores that satisfy a threshold condition indicative of severity (Boyapalle: ¶ [0159]). 

Salunke in view of Ben Simhon and Dreesen teaches comparison of deviations to a threshold (Salunke: Col. 13, Lines 9-60) and sending an alert if an anomaly score exceeds a threshold (Ben Simhon: ¶ [0089]), but does not explicitly teach identifying anomalies having computed priority scores that satisfy a threshold condition indicative of severity as described in the claim.  Boyapalle teaches assigning criticality rankings based on frequency of failure occurrences or how far beyond a deviation threshold of abnormal behavior a performance characteristic telemetry data metric or metrics may fall (Boyapalle: ¶ [0159]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assign criticality rankings based on comparison to a threshold as taught by Boyapalle in conjunction with the anomaly detection taught by Salunke in view of Ben Simhon and Dreesen.  One of ordinary skill would be motivated to do so in order to differentiate between abnormal behavior that may lead to system failure and operation issues that do not impact a system (Boyapalle: ¶ [00159]).

Claim 5
Regarding claim 5, Salunke in view of Ben Simhon, Dreesen, and Boyapalle discloses:
The method of claim 4, wherein correlating the subset of the plurality of anomalies to the
one or more performance metrics of the multi-tenant environment comprises: 
for each anomaly of the subset, identifying a time period associated with the activity signal within which the anomaly was identified (Salunke: Col. 7, Lines 6-40 (determination of intervals for detected seasonal patterns which represent distribution of sample values associated with the seasonal patterns); Col. 12, Lines 10-25 (time windows for baseline data points)); and 
determining at different time lags a correlation between the anomaly and an event occurring within the multi-tenant environment during or substantially close to the time period (Salunke: Col. 12, Lines 10-25 and Col. 14, Line 64 to Col. 15, Line 15 (compensation for measurement drift when evaluating data points for anomalies)).

Claims 11-12
Claims 11-12 contain limitations for a system which are similar to the limitations recited for the method in claims 4-5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 18
Claim 18 contains limitations for a non-transitory computer-readable storage medium which are similar to the limitations recited for the method in claims 4-5, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the prior art was previously presented.  See attached PTO-892.


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on September 14, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered have been fully considered and are persuasive.
Regarding the rejection of the independent claims, Applicant argues that “Salunke, Ben Simhon, Qureshi, Boyapalle, alone or in combination, fail to teach or suggest at least the above-emphasized limitations of the amended claims. While Salunke and Qureshi are cited as allegedly teaching identifying spikes, level shifts, and slope changes collectively, none of the cited references discuss a priority score that is computed from a combination of two or more of a change of slope, a level shift, or a duration of a spike.”
Upon consideration of Applicant’s arguments and the amended claims, the Examiner agrees. Therefore, the rejections under 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration and search of the prior art, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of Salunke in view of Ben Simhon and Dreesen.
Accordingly, claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 103 as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113